Citation Nr: 1317574	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for obesity.

2. Entitlement to service connection for a bilateral disability of the upper extremities, claimed as carpal tunnel syndrome.

3. Entitlement to service connection for osteoporosis.

4. Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).

5. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a back disability.

6. Entitlement to an evaluation in excess of 20 percent for a left humeral greater tuberosity fracture. 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of service connection for: a bilateral upper extremity disability, osteoporosis and a gastrointestinal disorder; whether new and material evidence has been submitted to reopen a claim of service connection for a back disability; and an increased evaluation for a left humeral greater tuberosity fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been diagnosed with an underlying chronic disability manifested by obesity at any point during the appeal period.


CONCLUSION OF LAW

A chronic disability manifested by obesity was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through a February 2007 notice letter, sent prior to the rating decision on appeal, that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate her claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  To the extent VA treatment records have not been obtained, as discussed in further detail below, obesity by itself is not a disability for VA purposes, and the Veteran has not claimed an underlying disability is manifested by obesity, nor has she asserted such a disability has been diagnosed.  Therefore, the absence of such records is not detrimental to the Veteran's claim adjudicated below, and appellate review may proceed.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran suffers from a chronic disability manifested by obesity that is etiologically related to active service.  The Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  As the elements of McLendon have not been met, VA is not required to provide the Veteran with a VA examination in conjunction with her claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for obesity.  However, obesity or being overweight, a particularity of body type, alone is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2012).  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

There must be competent evidence of an underlying current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the instant case, the Veteran has not identified an underlying chronic disability manifested by obesity, nor is such a disability shown by the evidence of record.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for obesity, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for obesity is denied.


REMAND

The Veteran claims service connection for a disability of the bilateral upper extremities, claimed as carpal tunnel syndrome, osteoporosis and a gastrointestinal disorder, claimed as GERD.  For the reasons discussed below, further development is required prior to appellate review.

Initially, other than records submitted by the Veteran in January 2005 and a two-page record associated to the virtual claims file in 2012, VA treatment records have not been obtained in relation to the Veteran's claims of service connection.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A remand is necessary to allow outstanding VA treatment records to be obtained and associated with the claims file.

Further, with respect to the issue of service connection for a gastrointestinal disorder (claimed as GERD), the Veteran was provided a VA examination for this claim in June 2009, the results of which indicate the Veteran does not currently suffer from GERD.  The VA examination does not discuss whether the Veteran suffers from a gastrointestinal disorder other than GERD.  In addition, VA treatment records indicate that, as of October 2003, the Veteran had been diagnosed with GERD.  This diagnosis of GERD lies outside of the current appeal period and does not constitute evidence of a "current disability" for the purposes of the instant claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  However, should a current gastrointestinal disorder be identified in newly obtained VA treatment records, the Veteran should be provided a new VA examination to determine whether such disorder is etiologically related to her period of active service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claim of service connection for a bilateral upper extremity disability, while she has claimed this condition as carpal tunnel syndrome, an October 2007 VA examination indicates a diagnosis of arthritis of the bilateral hands.  No etiological opinion was offered regarding this disability.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr, 21 Vet. App. at 311; see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether any currently diagnosed disability of the upper extremities, to include arthritis of the hands and, if applicable carpal tunnel syndrome, is etiologically related to active service.

As a final note, the Veteran filed a notice of disagreement (NOD) with an August 2006 rating decision denying her application to reopen a claim of service connection for a back disability and a claim for an increased evaluation for a left humeral greater tuberosity fracture.  See November 2006 statement.  Despite a December 2006 determination by the RO that a proper NOD had not been file, the Board notes the Veteran clearly indicated her disagreement and identified the specific rating decision with which she disagreed.  See 38 C.F.R. § 20.201 (2012).  While she also included a third claim in her NOD, an increased evaluation for residuals of a distal phalanx fracture of the left middle finger, this claim was later fully resolved in her favor by a February 2008 rating decision.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues. 38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a substantive appeal if she wishes to complete an appeal as to these issues.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the following issues: whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a back disability; and entitlement to an evaluation greater than 20 percent for a left humeral greater tuberosity fracture.  The Veteran and her representative should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, these claims should not be certified to the Board.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from January 7, 2005, to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any currently diagnosed bilateral upper extremity disability (including, but not limited to, arthritis of the bilateral hands and carpal tunnel syndrome) and osteoporosis.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Offer a current diagnosis of any disability of the bilateral upper extremities, specifically commenting on whether the Veteran suffers from arthritis of the hands, carpal tunnel syndrome and/or osteoporosis.

b. For each diagnosis rendered above, provide an opinion as to whether such disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related (incurred in, caused or aggravated by) to the Veteran's active service.  In offering this opinion, the examiner must address the Veteran's assertions of continuity of symptomatology, if applicable, with respect to arthritis only.  

A complete rationale should be given for all opinions and conclusions expressed.

4. If, and only if, newly obtained VA treatment records indicate a current diagnosis of a gastrointestinal disorder, including but not limited to GERD, schedule the Veteran for an appropriate VA examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  
Following a review of the claims file and physical examination of the Veteran, the examiner should provide an opinion as to whether any current gastrointestinal disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related (incurred in, caused or aggravated by) to the Veteran's active service.

A complete rationale should be given for all opinions and conclusions expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


